 Case 2:18-cv-00470-RWS Document 14 Filed 11/26/18 Page 1 of 1 PageID #: 271



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 2:18-cv-00470-RWS
Name of party requesting extension: Qualcomm Incorporated
Is this the first application for extension of time in this case?                             Yes
                                                                                          ✔ No
            If no, please indicate which application this represents:                     ✔ Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 11/7/2018
Number of days requested:                        30 days
                                            ✔ 15 days
                                                 Other _____ days
New Deadline Date: 1/13/2019                     (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Richard S. Zembek
            State Bar No.: 00797726
            Firm Name: Norton Rose Fulbright US LLP
            Address: 1301 McKinney, Suite 5100
                         Houston, Texas 77010


            Phone: 713-651-5283
            Fax: 713-651-5246
            Email: Richard.Zembek@nortonrosefulbright.com
                  A certificate of conference does not need to be filed with this unopposed application.
